DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

                                                            Status of the Claims
2.	Claims 24-25 are currently pending. This office action is in response to the amendment filed on 12/23/2020. 
                                                              Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 24-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Concerning claim 24 the claim recites “wherein the compound is derived from a thermosetting ROMP material; Wherein the material is degradable via the acetal ester linkages into cross-linkable structures”  which does not have enough support in the originally filled specification to indicate to one of ordinary skill in the art that the inventor had possession of the invention.  Applicants specification indicates that the 
Claim 25 is rejected as being dependent from a rejected base claim. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Concerning claim 24 the claim recites a “thermosetting ROMP material” which renders the claim indefinite as the indication of ROMP makes it unclear if this refers to a polymerized or unpolymerized material.  ROMP could be an abbreviation of Ring opening metathesis polymerization or of Ring opening metathesis polymerized which renders the claim indefinite.  Additionally the claim recites “the acetal ester linkages” which renders the claim indefinite as there is no antecedent basis for acetal ester linkages. 
Additionally the structure recited in claim 24 is not entirely legible and it is not clear what the indications of each indicated group are, and as such this renders the claim indefinite.  Also the structure seems to indicate that there is a subscript n which is not defined and as such renders the claim indefinite.  For the purpose of examination over the prior art of record the n value indicated in applicants specification paragraph 0006 of from 1 to about 500 is used. 
Concerning claim 25 the structure recited in claim 25 is not entirely legible and the indicated bonds and atoms can not be seen with clarity which renders the claim indefinite. 

                                                                        Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 24-25 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 and 6 of U.S. Patent No. 9,688,631 B. Although the claims at issue are not identical, they are not patentably distinct from each other because concerning claim 24 the Patent teaches a composition which can be an oilfield composition which comprises a compound having a structure which is within the claimed structure when n is 2 (claim 8).
Concerning claim 25 the patent teaches an oilfield composition having a structure of (claim 8)

    PNG
    media_image1.png
    115
    332
    media_image1.png
    Greyscale

Where X can be CH2 and R1 and R3 can each be alkyl groups.  The patent further teaches a specific compound of (claim 6)

    PNG
    media_image2.png
    101
    506
    media_image2.png
    Greyscale

Which is the claimed structure. 
It would have been obvious to one of ordinary skill in the art at the time of invention to use the claimed compound in an oilfield composition because the patent teaches an oilfield composition which comprises a compound having a broad disclosure that encompasses the claimed compound and further teaches that the specifically claimed compound.
  
Allowable Subject Matter
6.	Claims 24-25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Zhang (Journal of Polymer Science: Part A: Polymer Chemistry, Vol 47, 1073-1084, 2009).
Zhang teaches the use of thermosetting materials as coatings and adhesives and further teaches the use of acetal ester linkages in difunctional monomers such as (pg 1075 column 1 paragaph 2)

    PNG
    media_image3.png
    108
    477
    media_image3.png
    Greyscale
.
	Zhang does not fairly teach or suggest the oilfield composition comprising compounds which comprise the claimed norborene dicarboximide or oxanorbornene dicarboximide groups which are currently claimed.  

Response to Arguments
7.	Applicant’s arguments with respect to claim(s) 24-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues with regard the 112 rejection over claims 24-25 that the amended claims now recite acetal ester linkages.  
This argument is not found to be persuasive as this does not fix any of the outstanding 112 issues.  As such the 112 rejections are maintained. 

Conclusion
8.	Claims 24-25 are allowable over the prior art of record but are rejected over 112 issues and under double patenting. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID L MILLER/Examiner, Art Unit 1763   

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763